ON REHEARING
Robert L. Myers, of Portland, and Winfree, Mc-Culloch, Shuler é Sayre, of Portland, for petition.
Virgil Crum, of Portland, contra.
Before Warner, Chief Justice, and Tooze, Rossman, Lusk and Latourette, Justices.
On Petition for Rehearing
LATOURETTE, J.
The drainage district has filed a petition for rehearing accompanied by a brief claiming that the trial court erred in determining the number of acres assessable against Delta Farms. On request by the Court, Delta Farms has filed an answering brief. No objection is made to the formula adopted by us in our opinion. In fact, the drainage district now states “We agree with the Court that this is a practical and equitable method to be applied in this case.”
It is argued that at the time of the levy, the zone acreage belonging to Delta Farms embraced 887.86 acres and to arrive at a proper assessment we should deduct from the above figure the acreage that we held non-assessable. In our opinion this would be improper *107because included in that figure are 87.62 acres in zone 1 which received no benefits and were therefore not included in the original levy.
We must therefore start with 750.24 acres, that being the total acreage originally assessed by the district. From this must be deducted 186.86 acres which were determined by us to have been erroneously assessed, which would leave 563.38 acres upon which Delta Farms should pay taxes. A dollar assessment per acre is arrived at by dividing the total assessable acres (750.24) into Delta Farm’s total assessment for each of the three years in question (1949/50-$6,725.44; 1950/51-$6,935.51; and 1951/52-$8,533.99). The results of this computation are, respectively, $8.96, $9.24 and $11.39. Applying these figures to the assessable acreage, Delta Farms is liable for an assessment of $16,664.36 instead of the $15,432.66 heretofore determined to be owing by the trial court. Having tendered into court $16,163.41, Delta Farms is liable for a further assessment of $500.95.
The decree of the trial court will be modified in the above respect.